United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                             Charles R. Fulbruge III
                              No. 04-40450                           Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

ROBERTO BARRERA,

                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:01-CR-104-1
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Roberto

Barrera has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).         Barrera

has not filed a response.     Our independent review of the record

and counsel’s brief discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.